—Appeal by the *348defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered July 30, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s claim that the People used their peremptory challenges to strike several black women in violation of Batson v Kentucky (476 US 79). The trial court properly determined that the defendant failed to sustain his ultimate burden of persuasion that the race-neutral reasons proffered by the People were pretextual (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
The defendant’s remaining contentions are without merit. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.